Citation Nr: 9932878	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-23 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a trauma to the left hand, muscle group IX, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for generalized 
arthritis as secondary to the service connected residuals of 
a trauma to the left hand, muscle group IX.  

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for degenerative joint disease 
of the left acromioclavicular joint as a result of treatment 
at a Department of Veterans Affairs (VA) facility.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Jackson, 
Mississippi, regional office (RO).  

This case was previously before the Board in June 1998.  It 
was remanded in order to determine whether or not the veteran 
desired a hearing before the Board.  The veteran stated that 
he desired a video hearing in an August 1999 statement, and 
indicated that he would report for a hearing scheduled for 
September 1999.  However, the veteran's representative 
submitted a subsequent August 1999 statement that requested 
for the case to be returned to the Board.  The veteran did 
not report for the scheduled hearing, and the case has now 
been returned to the Board for appellate review.  

The issue of entitlement to an increased rating for the 
residuals of a trauma to the left hand, muscle group IX, will 
be addressed in the remand section of this decision.  





FINDINGS OF FACT

1.  The veteran has not submitted any competent medical 
evidence that establishes a relationship between his service 
connected residuals of a trauma to the left hand, muscle 
group IX, and his generalized arthritis. 

2.  The claim that some additional left shoulder disability 
may be a result of the July 1991 acromioplasty conducted at a 
VA facility is plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim for 
entitlement to service connection for generalized arthritis 
as secondary to the service connected residuals of trauma to 
the left hand, muscle group IX.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).  

2.  The veteran has submitted evidence of a well grounded 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for degenerative joint disease of the left 
acromioclavicular joint as a result of treatment at a VA 
facility.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran contends that he has developed generalized 
arthritis throughout his body as a result of his service 
connected residuals of a trauma of the left hand, muscle 
group IX.  He notes that he currently has arthritis of the 
left hand, and believes that it has spread to his other 
joints.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In a claim for secondary 
service connection for a diagnosis clearly separate from the 
service-connected disorder, the veteran must present evidence 
of a medical nature to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought, in 
order for the claim to be well-grounded.  See Jones v. Brown, 
7 Vet. App. 134 (1994).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that the veteran has not 
submitted evidence of a well grounded claim for entitlement 
to service connection for generalized arthritis as secondary 
to his service connected residuals of a trauma to the left 
hand, muscle group IX.  The evidence considered includes all 
of the veteran's medical records dating from discharge 
through March 1999, as well as his testimony at the March 
1996 hearing, and his written statements.  The record shows 
that service connection is in effect for the residuals of a 
trauma to the left hand, muscle group IX, and VA medical 
records dated May 1977 contain diagnoses of generalized 
arthritis.  However, the record is totally devoid of any 
medical opinion stating that the veteran's generalized 
arthritis has developed due to or as the result of his 
service connected residuals of a trauma to the left hand.  
The veteran has not identified any medical records that have 
not already been obtained which might contain such an 
opinion.  The Board further notes that a June 1991 X-ray 
study of the left hand is negative for a diagnosis of 
arthritis, and that this study is dated more than 14 years 
after the diagnosis of generalized arthritis.  The Board 
recognizes the veteran's sincere belief that he has developed 
generalized arthritis as a result of his service connected 
left hand disability, but the veteran is not a physician, and 
he is not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as the veteran has not submitted any 
competent medical evidence to establish a relationship 
between his service connected left hand disability and his 
generalized arthritis, his claim is not well grounded.  Jones 
v. Brown, 7 Vet. App. 134 (1994); Rucker v. Brown, 10 Vet. 
App. 67 (1997).

II. Compensation under 38 U.S.C.A. § 1151

The veteran contends that he has incurred a left shoulder 
disability as a result of surgery at a VA facility in July 
1991.  

The Board notes that during the pendency of this appeal 
pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991),  aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993),  aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Id. 

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 stated that where it is determined that 
there is additional disability resulting from an aggravation 
of an existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, a VA Office of General Counsel 
precedent opinion held that all claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In this case, as the veteran submitted his claim for VA 
compensation benefits under 38 U.S.C.A. § 1151 prior to 
October 1997, the veteran's claim must be considered under 
the law extant at that time.

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

The veteran was afforded a VA examination of the joints in 
August 1995.  The examiner was asked to provide an opinion as 
to whether or not any left shoulder disability was due to the 
July 1991 surgery.  The examiner opined that part of the 
limitation of the veteran's left shoulder would be considered 
to be as a result of the surgery and the degenerative process 
that was the original reason for the surgery.  As this 
opinion purports to relate some additional disability to the 
July 1991 surgery, the veteran's claim is plausible, and 
therefore well grounded.  38 U.S.C.A. § 5107 (West 1991).  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for degenerative joint 
disease of the left acromioclavicular joint as a result of 
treatment at a VA facility will be further addressed in the 
remand portion at the end of this decision.  


ORDER

Entitlement to service connection for generalized arthritis 
as secondary to the service connected residuals of a trauma 
to the left hand, muscle group IX, is denied.

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for degenerative 
joint disease of the left acromioclavicular joint as a result 
of treatment at a VA facility is well grounded; to this 
extent, his claim is granted. 


REMAND

The veteran contends that his service connected residuals of 
trauma to the left hand, muscle group IX, have increased in 
severity to such an extent that a higher evaluation is 
merited.  He argues that his hand had become more painful and 
numb.  Furthermore, the veteran contends that he has 
developed degenerative joint disease of the left 
acromioclavicular joint as a result of treatment at a VA 
facility in July 1991.  He believes that he is entitled 
compensation for this disability under the provisions of 
38 U.S.C.A. § 1151.  

The record shows that the veteran was last afforded a VA 
examination of his service connected left hand disability in 
August 1994.  The impression was history of fracture of the 
left hand, currently with quite good function.  However, the 
examination is negative for findings concerning the left hand 
such as range of motion, strength, the presence of pain, or 
incoordination.  The Board finds that an additional 
examination would be useful in reaching a decision.

The veteran was afforded a VA examination of his left 
shoulder in August 1995.  The examiner was asked to provide 
opinions as to whether or not any left shoulder disability 
was due to the July 1991 VA surgery.  However, the opinion 
that was provided is ambiguous as to what portion, if any of 
current disability is due to the July 1991 surgery.  
Furthermore, the Board notes that even if the opinion may be 
read to relate at least part of the veteran's disability to 
the July 1991 surgery, the portion of the disability 
attributable to the surgery has not been identified.  The 
Board finds that an additional examination to obtain a new 
opinion would be helpful.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations, and obtaining all relevant records.  Therefore, 
in order to assist the veteran in the development of his 
claims and to afford him due process, the matter is remanded 
to the RO for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left hand 
disability and his left shoulder 
disability since March 1999.  After 
securing the necessary release, the 

RO should obtain these records and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination of his left hand 
and left shoulder.  Any other 
examinations determined necessary should 
also be scheduled.  All indicated tests 
and studies should be conducted, 
including range of motion studies and 
strength studies of the left hand, if 
deemed appropriate.  The claims folder 
must be made available for review in 
conjunction with the examination.  The 
examiner should comment on any additional 
disability of the left hand resulting 
from the affects of pain, weakness, 
excess fatigability, or incoordination as 
a result of his service connected 
disability.  The left hand symptomatology 
relating to the service connected trauma 
to muscle group IX should be identified, 
and any additional disability resulting 
from nonservice connected carpal tunnel 
syndrome should be differentiated.  

Furthermore, after completion of the 
examination and study of the record, the 
examiner should attempt to express an 
opinion as to the following questions: 1) 
Is it as likely as not that the veteran 
developed additional disability of the 
left shoulder as a result of the July 
1991 acromioplasty conducted at a VA 
facility, and/or subsequent VA treatment?  
2) If the veteran is found to have 
additional disability as a result of VA 
treatment, the examiner should attempt to 
identify the portion of the disability 
that is due to the treatment. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

